Citation Nr: 1605593	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-24 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent from September 27, 2011 for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Bryan J. Held, Agent 


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Albuquerque, New Mexico.  This decision granted the Veteran service connection for PTSD and awarded a 30 percent initial rating effective from September 27, 2011.  The Veteran has appealed this initial rating.  

In a subsequent July 2014 Decision Review Officer decision, the Veteran was granted a 50 percent initial rating from September 27, 2011.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to a higher initial rating remains in appellate status.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Initial Rating for PTSD

The Veteran seeks an initial rating in excess of 50 percent from September 27, 2011, for PTSD.  In a July 2014 statement from the Veteran's representative accepted in lieu of a VA Form 9, the representative reported the Veteran was currently receiving ongoing treatment in the PTSD program at a local VA facility.  The representative stated the records of this treatment would be forwarded to VA upon completion of the program.  To date, no such records have been received from the Veteran or representative.  Nevertheless, because this treatment was received at a VA facility, these records may be obtained directly by the AOJ and associated with the claims file.  While VA treatment records were previously requested up to July 2014, no records have been requested thereafter.  Remand is therefore necessary to obtain complete VA treatment records pertaining to the pending initial rating for PTSD appeal.  

Additionally, the Veteran was most recently afforded a VA psychiatric examination in January 2012, over four years ago.  As the Veteran's representative has alleged that the Veteran's PTSD symptomatology has worsened since that time, requiring further treatment, a current VA psychiatric examination would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the New Mexico VA Healthcare System, and from the Albuquerque Veterans Hospital, as well as any VA facilities at which the Veteran has received treatment since 2014.  If no such records are available, that fact must be noted for the record.  

2.  Schedule a VA PTSD or psychiatric disorders examination to assist in determining the current level of occupational and social impairment and symptoms due to the service-connected PTSD.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected PTSD should be reported in detail.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the appealed issue in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

